Case 3:19-cv-02110-DMS-DEB Document 44 Filed 04/09/21 PageID.550 Page 1 of 1



  1
  2
  3
  4
  5
  6
  7
  8                     IN THE UNITED STATES DISTRICT COURT
  9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13    ROBERT McCULLOCK,                              3:19-cv-2110-DMS-DEB
14                                    Plaintiff, ORDER GRANTING
                                                 DEFENDANTS’ EX PATE
15                 v.                            APPLICATION TO VACATE THE
                                                 TRIAL-RELATED DATES
16
                                                     Dkt. No. 43
17    N. SCHARR, et al.,
18                                 Defendants.
19
20         With good cause appearing, the Court GRANTS Defendants’ ex parte
21    application to vacate the trial-related dates. Dkt. No. 43. The Final Pretrial
22    Conference on June 11, 2021, the trial on July 12, 2021, and all related deadlines are
23    vacated.
24         IT IS SO ORDERED.
25
      Dated: April 9, 2021                                  _____________
26                                                    The Hon. Daniel E. Butcher
                                                      United States Magistrate Judge
27
28
                                                 1
